
	

113 HRES 534 IH: Recognizing the 150th Anniversary of Mayo Clinic.
U.S. House of Representatives
2014-04-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		2d Session
		H. RES. 534
		IN THE HOUSE OF REPRESENTATIVES
		
			April 1, 2014
			Mr. Walz (for himself, Mr. Crenshaw, Mr. Paulsen, Mr. Kline, Mr. Peterson, Mr. Ellison, Ms. McCollum, Mrs. Bachmann, Mr. Nolan, Mr. Schweikert, and Mr. Kind) submitted the following resolution; which was referred to the Committee on Energy and Commerce
		
		RESOLUTION
		Recognizing the 150th Anniversary of Mayo Clinic.
	
	
		Whereas Dr. William Worrall Mayo first announced his plans to establish a medical practice in
			 Rochester, Minnesota, on January 27, 1864;
		Whereas 2014 marks 150 years of Mayo Clinic providing continuous, quality service to patients;
		Whereas the Mayo Clinic model of integrated, high-quality health care has become an international
			 model for providing health care;
		Whereas the many historic achievements of Mayo Clinic include—
			(1)developing the first integrated, multi-specialty practice of medicine;
			(2)creating the first anti-blackout suits for military pilots during World War II;
			(3)winning the Nobel Prize in 1950 for discovering cortisone;
			(4)developing a DNA test that detects anthrax in less than 1 hour; and
			(5)continuing a tradition of helping individuals in the most need of help, including by deploying
			 medical teams to earthquake-stricken Haiti;
			Whereas Mayo Clinic continues to value compassion, integrity, quality, and innovation in its
			 leadership around the world; and
		Whereas Mayo Clinic is considered a premiere global center of health and healing dedicated to
			 medical care, research, and education: Now, therefore, be it
	
		That the House of Representatives recognizes the 150th anniversary of Mayo Clinic.
		
